 



Exhibit 10.2
Fourth Amended and Restated Line of Credit Promissory Note

  $7,600,000.00   Date: As of July 26, 2006

     1. FOR VALUE RECEIVED the undersigned (“Borrower”) unconditionally promises
to pay to the order of BERJAYA GROUP (CAYMAN) LIMITED, a Cayman Islands
corporation (“Lender”), without setoff and in immediately available funds, the
principal amount of SEVEN MILLION SIX HUNDRED THOUSAND and NO/100 U.S. Dollars
(U.S. $7,600,000.00) or, if less, the total unpaid principal amount advanced by
Lender from time to time to or for the benefit of or at the request of Borrower,
together with interest thereon according to the terms and conditions as set
forth in that certain Second Amended and Restated Loan Agreement of March 15,
2006 between Lender and Borrower, as amended by First Amendment to Second
Amended and Restated Loan Agreement, dated as of May 8, 2006, between Lender and
Borrower, and as further amended by Second Amendment to Second Amended and
Restated Loan Agreement, dated as of even date herewith between Lender and
Borrower, together with all amendments, modifications and extensions thereof
(the “Loan Agreement”). This Third Amended and Restated Line of Credit
Promissory Note (this “Note”) is subject to the terms and conditions of the Loan
Agreement; provided, however, that the Loan Agreement is expressly NOT
incorporated herein pursuant to Section 201.08(6), Florida Statutes and
Rules 12B-4.052(6)(b) and (12)(h), Florida Administrative Code. This Note amends
and restates, but does not satisfy or repay, or constitute a novation of, the
Third Amended and Restated Lien of Credit Promissory Note, dated as of May 8,
2006, made by the Borrower and payable and payable to the Lender, which amended
and restated the Second Amended and Restated Line of Credit Promissory Note
dated as of March 15, 2006, made by the Borrower and payable to the Lender,
which amended and restated the Amended and Restated Line of Credit Promissory
Note dated as of October 6, 2005, made by the Borrower and payable to the
Lender, which amended and restated the Line of Credit Promissory Note dated as
of August 10, 2005, made by the Borrower and payable to the Lender (the
“Original Notes”) or of any Loans evidenced by the Original Notes. The Original
Notes are completely superseded by and replaced with this Note but are attached
hereto to evidence the payment of Florida documentary stamp taxes on this Note.
     2. Upon default under this Note or the Loan Agreement, Lender shall have
the right to pursue all rights and remedies available to Lender at law or in
equity including, but not limited to, those set forth in this Note, the Loan
Agreement and each security agreement executed by the Borrower in connection
therewith.
     3. Borrower agrees to promptly pay, indemnify and hold harmless Lender from
all state and federal taxes of any kind and other liabilities with respect to or
resulting from the execution or delivery of this Note or advances made pursuant
to this Note and/or the Loan Agreement.
     4. This Note shall be governed by, and construed under, the laws of the
State of Florida.

 



--------------------------------------------------------------------------------



 



     5. Notwithstanding any other provision contained in this Note, Lender does
not intend to charge and Borrower shall not be required to pay any amount of
interest or other fees or charges that is in excess of the maximum permitted by
applicable law. Any payment in excess of such maximum shall be refunded to
Borrower or credited against principal, at the option of Lender. It is the
express intent hereof that Borrower not pay and Lender not receive, directly or
indirectly, interest in excess of that which may be lawfully paid under
applicable law including the usury laws in force in the State of Florida.

            ROADHOUSE GRILL, INC.
      By:   /s/ Ayman Sabi         Name:   Ayman Sabi        Title:   Pres/CEO 
   

 